Guhery, J.
The defendant was charged with possessing whisky. The evidence for the State disclosed that 70 pints of whisky were found in a trap that could be entered only from the defendant’s place of business, and that the officers found and removed the whisky. The defendant contended that this trap could be entered from an adjoining *411vacant store, and that he knew nothing of the whisky being there. The jury accepted the State’s evidence. The charge to the jury, taken as a whole, discloses no reversible error. The court did not err in overruling the motion for new trial.
Decided January 17, 1936.
J. B. Edwards, J. A. Wright, for plaintiff in error.
Olin T. Flournoy, solicitor, contra.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.